Judgment, Supreme Court, New York County (Paul Bookson, J.), rendered August 2, 1993, convicting defendant, after a jury trial, of criminal possession of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 4¾ to 9½ years, unanimously affirmed.
Defendant’s argument that the prosecutor’s summation constituted improper vouching for the credibility of a police officer is unpreserved as a matter of law, and we decline to review it in the interest of justice (People v Tardbania, 72 NY2d 852). Were we to review it, we would find defendant’s argument to be meritless. The prosecutor’s comments concerning the credibility of the officer were a fair response to defense argument that the officer, who had observed one sale while he was on a bus, and another drug transaction from a street-level vantage point, was lying, due to his bias, hostility, and desire to advance his career and/or to cover up a mistake (People v Bolden, 216 AD2d 45). Concur — Rosenberger, J. P., Asch, Williams and Mazzarelli, JJ.